Citation Nr: 1708606	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  09-50 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for a bilateral foot disability. 

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a left eye disability, claimed as myopia. 

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a right leg disability.  




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1974 to April 1983, and in January 1991, with additional service in the Army Reserves.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2011, the Veteran testified at Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired.  A transcript of this hearing is associated with the record.  As discussed below, the Veteran has requested another hearing before the Board.  

In April 2012 and June 2013, the Board remanded the issues for further development, and the case is again before the Board for further appellate proceedings.  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was afforded a Board hearing regarding the issues on appeal in October 2011 that was presided over by a VLJ who has since retired.  In January 2017, the Board sent the Veteran a letter that provided him the opportunity to testify at another hearing.  In January 2017, the Veteran submitted a request for a new Board hearing and requested that it be a videoconference hearing.  Thus, the case must be returned to the AOJ so that a videoconference hearing before the Board may be scheduled regarding the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board for the issues on appeal.  Thereafter, process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

